ACCEPTED
                                                                            03-15-00553-CR
                                                                                    8221400
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                     12/14/2015 12:40:42 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                       NO. 03-15-00553-CR
                    In the Third Court of Appeals           FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                           Austin, Texas
                                                    12/14/2015 12:40:42 PM
                                                       JEFFREY D. KYLE
                    THE STATE OF TEXAS,                      Clerk

                                  Appellant
                                Vs.
                        PHILIP DUBORD
                                   Appellee


               FIRST MOTION FOR EXTENSION
             OF TIME TO FILE APPELLEE’S BRIEF


                               WAYNE MEISSNER
                               State Bar Number 13912000
                               FITZGERALD & MEISSNER, P.C.
                               812 San Antonio, Suite 400
                               Austin, Texas 78701
                               (512) 474-4700
                               (512) 474-1606 (FAX)
                               wmeissner@fitzgeraldmeissner.com

December 14, 2015              ATTORNEY FOR APPELLEE
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellee, Philip Dubord,

files this First Motion to Extend Time to File Appellee’s Brief.

      Appellee’s brief was apparently due November 30, 2015 although we

mistakenly overlooked the designation of the State’s Appeal as being accelerated.

      Counsel for Appellee requests an extension of time to file its brief, making

the brief due on or before December 21, 2015 consistent with the Court’s Notice

Letter dated December 9, 2015. This is the first request for extension of time to file

the opening brief.

      Counsel was not aware that this was an accelerated brief; therefore, counsel

believed the due date of 30 days from the November 10, 2015 receipt of Appellant’s

Brief was appropriate for this case.

      Counsel for Appellee seeks this extension of time for the Court to accept

Appellee’s previously filed Brief to aid this Court in its analysis of the issues

presented. This request is not sought for delay but so that justice may be done.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore, no verification is necessary under Rule of

Appellate Procedure 10.2.




                                          1
                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellee request that this Court grant this

First Motion to Extend Time to File Appellee’s Brief and extend the Deadline for

Filing the Appellee’s Brief up to and including December 21, 2015.



                                             Respectfully submitted,

                                             FITZGERALD & MEISSNER, P.C.
                                             812 San Antonio, Suite 400
                                             Austin, Texas 78701
                                             (512) 474-4700
                                             (512) 474-1606 (FAX)

                                      By:    ______________________________
                                             Wayne Meissner
                                             State Bar No. 13912000
                                             Attorney for Appellee
                                             wmeissner@fitzgeraldmeissner.com



                         CERTIFICATE OF SERVICE

      I certify that I have sent a complete and legible copy of this Appellee’s brief

via electronic transmission, to the Travis County Attorney’s Office, ATTN: Giselle

Horton at TCAppellate@traviscountytx.gov on 14th day of December, 2015.



                                      __________________________________
                                      Wayne Meissner




                                         2